DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the vortex generator" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozhdestvenskij (RU 2 281 226; provided English translation being used).

Rozhdestvenskij discloses a helicopter comprising:
a fuselage (as seen in Fig 1);
a main rotor coupled to the fuselage (as seen in Fig 1);
a tail boom (2) extending from the fuselage and having approaching and retreating sides, having a constant radius of curvature (as seen in Figs 4 and 5), and having a horizontal plane extending between upper and lower halves; and
a strake (1) extending outwardly from the approaching side of the boom (as seen in Fig 1).
Rozhdestvenskij discloses the angle of the strake between 0 and 50 degrees below the horizontal (“90-140” degrees from vertical plane starting at the top of the boom) to create a lateral force upon the boom due to airflow interactions, but does not disclose the narrower range of between 5 and 15 degrees from the horizontal.
The range of Rozhdestvenskij entirely encompasses that of the claimed invention. Further, the disclosure notes that the positions of the strakes were generally found through CFD analysis (e.g. page 30, lines 21-24), which is a standard modeling technique used for optimizing designs.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Rozhdestvenskij to use a narrower range of 5-15 degrees to compensate for the rotor torque by creating a lateral force due to the flow interactions about the tail boom, and since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
Note: the method and retrofitting claims only require the provision of the strake system.

Claims 2-12, 14-18, and 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozhdestvenskij (‘226) in view of Desroche (US 2014/0317900).

Regarding claims 2, 3, 14, and 20:
The discussion above regarding claims 1, 13, 19 is relied upon.
Rozhdestvenskij discloses a helicopter tail boom with a strake parallel to the boom, but does not disclose vortex generators on the tail boom from approximately 5-15 degrees below the horizontal.
Desroche teaches angled vortex generators (500) on the tail boom to promote flow separation and decrease pressure on the opposite side of the boom as strakes ([0072]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Rozhdestvenskij to use vortex generators as taught by Desroche to promote flow detachment on the opposite side as the strakes to reduce the pressure on the retreating side of the boom, as this would aid in the creation of the lateral force created by the strakes (which increase the pressure on its side of the boom) and thus counter rotor torque from the main rotor.
Further, the placement of the vortex generators is a function of CFD analysis (e.g. Desroche, [0072]), which is a standard modeling technique for optimization. However, one of ordinary skill would recognize that placement would be preferred to be on the opposite side of 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Rozhdestvenskij to place the vortex generators approximately 5-15 degrees below the horizontal for the predictable advantage of reducing rotational moments about the boom which would create an adverse tendency for the helicopter to roll, thus stabilizing the helicopter during flight.
Note: the “retrofit” limitation of claim 3 is considered-product-by-process. Only the resultant structure is considered. See MPEP 2113.

Regarding claim 4:
The discussion above regarding claim 1 is relied upon.
Rozhdestvenskij discloses a tail rotor (5) proximate the distal end of the boom (as seen in Fig 1), a tail rotor drive shaft (inherent to operation, as the device notes the invention reduces power transmitted by the transmission and consumed by the tail rotor), and a tail rotor drive shaft cover (the external surface), but does not specifically disclose a removable cover.
Desroche teaches a removable tail rotor drive shaft cover (e.g. 255; [0064]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Rozhdestvenskij to use a removable cover as taught by 

Regarding claims 5, 6, 15, and 21:
The discussion above regarding claims 4, 13, and 20 is relied upon.
Rozhdestvenskij discloses a strake, but does not disclose a second strake extending “proximate”/within two inches of the location at which the shaft cover joins the approaching side of the boom.
Desroche teaches using multiple strakes (e.g. Figs 4D, 6D, and 10) on the approaching side of the boom.
Further, placement is generally a condition of optimization to produce the lateral forces in a manner which counter the torque of the main rotor while preferably minimizing rotational torques about the boom.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Rozhdestvenskij to use an additional strake “proximate”/within two inches of the shaft cover joint as taught by Desroche for the predictable advantage of increasing the lateral forces present due to the flow interactions about the strakes (in the manner already discussed above) in consideration of the rotational toques incurred thereby (i.e. one strake above the horizontal and one below, tending to cancel the moment).

Regarding claims 7, 10, 16, and 22:
The discussion above regarding claims 1, 4, 13, and 20 is relied upon.

Desroche teaches adding or retrofitting fairings (e.g. 1055, 2055, etc.) to create asymmetry on the two sides to promote flow attachment on the opposite side and flow separation on the approaching side ([0065]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Rozhdestvenskij to use an asymmetrical fairing as taught by Desroche for the predictable advantage of creating flow attachment/separation on the respective sides of the boom, which aids in the creation of the lateral forces used to countering rotor torque (as already noted above).

Regarding claims 8, 9, 17, and 23:
The discussion above regarding claims 7, 13, and 22 is relied upon.
Rozhdestvenskij as modified renders the fairing providing a smooth transition from the shaft cover apex to the horizontal plane on the retreating side of the boom (as seen in Desroche, e.g. Fig 4D; [0060]).

Regarding claims 11, 18, and 24:
The discussion above regarding claims 10, 13, and 22 is relied upon.
Rozhdestvenskij as modified renders the fairing forming the shaft cover after removal of the original (as seen in Desroche, e.g. Fig 6D).



The discussion above regarding claim 1 is relied upon.
Rozhdestvenskij discloses a tapering tail boom (e.g. Figs 1 and 2), but does not disclose the boom at a non-right angle from the fuselage and at non-horizontal angles relative to the ground and fuselage.
Desroche teaches a helicopter tail boom extending at angles relative to the fuselage and ground (as seen in Fig 1)or horizontal/in-line with the fuselage and ground (Fig 5).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified Rozhdestvenskij to use an angle tail boom as taught by Desroche as this is a recognized alternative design choice for providing tail booms for helicopters, to reduce the chances of ground debris interfering with the tail rotor by raising the tail rotor with respect to the ground, and since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Double Patenting
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 5 recites the second strake positioned “proximate” a location at which the tail rotor drive shaft cover joins the approaching side of the tail boom. Claim 6 recites the specific distance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W Sanderson whose telephone number is (571)272-6337. The examiner can normally be reached M 6-12, T-F 6-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JOSEPH W SANDERSON/            Primary Examiner, Art Unit 3619